Name: 86/233/EEC: Council Decision of 5 June 1986 concerning the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on a concerted action project in the field of automated and analytical cytology
 Type: Decision
 Subject Matter: health;  cooperation policy;  Europe
 Date Published: 1986-06-13

 Avis juridique important|31986D023386/233/EEC: Council Decision of 5 June 1986 concerning the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on a concerted action project in the field of automated and analytical cytology Official Journal L 158 , 13/06/1986 P. 0058*****COUNCIL DECISION of 5 June 1986 concerning the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on a concerted action project in the field of automated and analytical cytology (86/233/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 82/616/EEC of 17 August 1982 adopting a sectoral research and development programme of the European Economic Community in the field of medical and public health research - concerted action (1982 to 1986) (1) and in particular Article 7 (1) thereof, Having regard to the draft Decision submitted by the Commission, Whereas the Commission has, in accordance with Article 7 (2) of Decision 82/616/EEC, negotiated an Agreement with the Swiss Confederation with a view to associating it partly with this programme; Whereas it is necessary to approve this Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement concluded between the European Economic Community and the Swiss Confederation on a concerted-action project in the field of automated and analytical cytology is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 5 June 1986. For the Council The President J. de KONING (1) OJ No L 248, 24. 8. 1982, p. 12.